—Proceeding unanimously dismissed without costs. Memorandum: Petitioner commenced this proceeding seeking to annul a determination that he violated certain inmate disciplinary rules. After Supreme Court transferred the proceeding to this Court pursuant to CPLR 7804 (g), respondent issued an administrative order reversing the determination and directing that all references to the disciplinary proceeding be expunged. Because petitioner has obtained the relief he seeks in this proceeding, the proceeding is dismissed as moot. (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Oneida County, Murad, J.) Present—Denman, P. J., Green, Fallon, Doerr and Balio, JJ.